196 S.W.3d 648 (2006)
Kevin Bernard STRICKLAND, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 65035.
Missouri Court of Appeals, Western District.
June 27, 2006.
Motion for Rehearing and/or Transfer Denied August 1, 2006.
Kevin B. Strickland, Cameron, pro se.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before THOMAS H. NEWTON, P.J., PATRICIA A. BRECKENRIDGE, and PAUL M. SPINDEN, JJ.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 1, 2006.

ORDER
PER CURIAM.
Mr. Kevin B. Strickland appeals from the denial of his post-conviction relief motion.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).